Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 1 of 186 PageID 3219




                                                                   P-APP002228
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 2 of 186 PageID 3220




                                                                   P-APP002229
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 3 of 186 PageID 3221




                                                                   P-APP002230
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 4 of 186 PageID 3222




                                                                   P-APP002231
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 5 of 186 PageID 3223




                                                                   P-APP002232
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 6 of 186 PageID 3224




                                                                   P-APP002233
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 7 of 186 PageID 3225




                                                                   P-APP002234
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 8 of 186 PageID 3226




                                                                   P-APP002235
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 9 of 186 PageID 3227




                                                                   P-APP002236
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 10 of 186 PageID 3228




                                                                   P-APP002237
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 11 of 186 PageID 3229




                                                                   P-APP002238
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 12 of 186 PageID 3230




                                                                   P-APP002239
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 13 of 186 PageID 3231




                                                                   P-APP002240
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 14 of 186 PageID 3232




                                                                   P-APP002241
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 15 of 186 PageID 3233




                                                                   P-APP002242
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 16 of 186 PageID 3234




                                                                   P-APP002243
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 17 of 186 PageID 3235




                                                                   P-APP002244
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 18 of 186 PageID 3236




                                                                   P-APP002245
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 19 of 186 PageID 3237




                                                                   P-APP002246
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 20 of 186 PageID 3238




                                                                   P-APP002247
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 21 of 186 PageID 3239




                                                                   P-APP002248
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 22 of 186 PageID 3240




                                                                   P-APP002249
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 23 of 186 PageID 3241




                                                                   P-APP002250
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 24 of 186 PageID 3242




                                                                   P-APP002251
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 25 of 186 PageID 3243




                                                                   P-APP002252
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 26 of 186 PageID 3244




                                                                   P-APP002253
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 27 of 186 PageID 3245




                                                                   P-APP002254
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 28 of 186 PageID 3246




                                                                   P-APP002255
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 29 of 186 PageID 3247




                                                                   P-APP002256
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 30 of 186 PageID 3248




                                                                   P-APP002257
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 31 of 186 PageID 3249




                                                                   P-APP002258
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 32 of 186 PageID 3250




                                                                   P-APP002259
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 33 of 186 PageID 3251




                                                                   P-APP002260
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 34 of 186 PageID 3252




                                                                   P-APP002261
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 35 of 186 PageID 3253




                                                                   P-APP002262
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 36 of 186 PageID 3254




                                                                   P-APP002263
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 37 of 186 PageID 3255




                                                                   P-APP002264
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 38 of 186 PageID 3256




                                                                   P-APP002265
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 39 of 186 PageID 3257




                                                                   P-APP002266
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 40 of 186 PageID 3258




                                                                   P-APP002267
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 41 of 186 PageID 3259




                                                                   P-APP002268
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 42 of 186 PageID 3260




                                                                   P-APP002269
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 43 of 186 PageID 3261




                                                                   P-APP002270
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 44 of 186 PageID 3262




                                                                   P-APP002271
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 45 of 186 PageID 3263




                                                                   P-APP002272
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 46 of 186 PageID 3264




                                                                   P-APP002273
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 47 of 186 PageID 3265




                                                                   P-APP002274
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 48 of 186 PageID 3266




                                                                   P-APP002275
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 49 of 186 PageID 3267




                                                                   P-APP002276
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 50 of 186 PageID 3268




                                                                   P-APP002277
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 51 of 186 PageID 3269




                                                                   P-APP002278
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 52 of 186 PageID 3270




                                                                   P-APP002279
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 53 of 186 PageID 3271




                                                                   P-APP002280
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 54 of 186 PageID 3272




                                                                   P-APP002281
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 55 of 186 PageID 3273




                                                                   P-APP002282
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 56 of 186 PageID 3274




                                                                   P-APP002283
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 57 of 186 PageID 3275




                                                                   P-APP002284
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 58 of 186 PageID 3276




                                                                   P-APP002285
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 59 of 186 PageID 3277




                                                                   P-APP002286
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 60 of 186 PageID 3278




                                                                   P-APP002287
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 61 of 186 PageID 3279




                                                                   P-APP002288
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 62 of 186 PageID 3280




                                                                   P-APP002289
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 63 of 186 PageID 3281




                                                                   P-APP002290
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 64 of 186 PageID 3282




                                                                   P-APP002291
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 65 of 186 PageID 3283




                                                                   P-APP002292
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 66 of 186 PageID 3284




                                                                   P-APP002293
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 67 of 186 PageID 3285




                                                                   P-APP002294
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 68 of 186 PageID 3286




                                                                   P-APP002295
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 69 of 186 PageID 3287




                                                                   P-APP002296
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 70 of 186 PageID 3288




                                                                   P-APP002297
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 71 of 186 PageID 3289




                                                                   P-APP002298
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 72 of 186 PageID 3290




                                                                   P-APP002299
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 73 of 186 PageID 3291




                                                                   P-APP002300
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 74 of 186 PageID 3292




                                                                   P-APP002301
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 75 of 186 PageID 3293




                                                                   P-APP002302
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 76 of 186 PageID 3294




                                                                   P-APP002303
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 77 of 186 PageID 3295




                                                                   P-APP002304
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 78 of 186 PageID 3296




                                                                   P-APP002305
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 79 of 186 PageID 3297




                                                                   P-APP002306
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 80 of 186 PageID 3298




                                                                   P-APP002307
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 81 of 186 PageID 3299




                                                                   P-APP002308
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 82 of 186 PageID 3300




                                                                   P-APP002309
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 83 of 186 PageID 3301




                                                                   P-APP002310
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 84 of 186 PageID 3302




                                                                   P-APP002311
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 85 of 186 PageID 3303




                                                                   P-APP002312
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 86 of 186 PageID 3304




                                                                   P-APP002313
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 87 of 186 PageID 3305




                                                                   P-APP002314
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 88 of 186 PageID 3306




                                                                   P-APP002315
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 89 of 186 PageID 3307




                                                                   P-APP002316
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 90 of 186 PageID 3308




                                                                   P-APP002317
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 91 of 186 PageID 3309




                                                                   P-APP002318
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 92 of 186 PageID 3310




                                                                   P-APP002319
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 93 of 186 PageID 3311




                                                                   P-APP002320
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 94 of 186 PageID 3312




                                                                   P-APP002321
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 95 of 186 PageID 3313




                                                                   P-APP002322
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 96 of 186 PageID 3314




                                                                   P-APP002323
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 97 of 186 PageID 3315




                                                                   P-APP002324
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 98 of 186 PageID 3316




                                                                   P-APP002325
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 99 of 186 PageID 3317




                                                                   P-APP002326
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 100 of 186 PageID 3318




                                                                    P-APP002327
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 101 of 186 PageID 3319




                                                                    P-APP002328
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 102 of 186 PageID 3320




                                                                    P-APP002329
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 103 of 186 PageID 3321




                                                                    P-APP002330
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 104 of 186 PageID 3322




                                                                    P-APP002331
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 105 of 186 PageID 3323




                                                                    P-APP002332
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 106 of 186 PageID 3324




                                                                    P-APP002333
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 107 of 186 PageID 3325




                                                                    P-APP002334
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 108 of 186 PageID 3326




                                                                    P-APP002335
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 109 of 186 PageID 3327




                                                                    P-APP002336
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 110 of 186 PageID 3328




                                                                    P-APP002337
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 111 of 186 PageID 3329




                                                                    P-APP002338
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 112 of 186 PageID 3330




                                                                    P-APP002339
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 113 of 186 PageID 3331




                                                                    P-APP002340
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 114 of 186 PageID 3332




                                                                    P-APP002341
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 115 of 186 PageID 3333




                                                                    P-APP002342
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 116 of 186 PageID 3334




                                                                    P-APP002343
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 117 of 186 PageID 3335




                                                                    P-APP002344
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 118 of 186 PageID 3336




                                                                    P-APP002345
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 119 of 186 PageID 3337




                                                                    P-APP002346
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 120 of 186 PageID 3338




                                                                    P-APP002347
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 121 of 186 PageID 3339




                                                                    P-APP002348
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 122 of 186 PageID 3340




                                                                    P-APP002349
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 123 of 186 PageID 3341




                                                                    P-APP002350
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 124 of 186 PageID 3342




                                                                    P-APP002351
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 125 of 186 PageID 3343




                                                                    P-APP002352
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 126 of 186 PageID 3344




                                                                    P-APP002353
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 127 of 186 PageID 3345




                                                                    P-APP002354
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 128 of 186 PageID 3346




                                                                    P-APP002355
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 129 of 186 PageID 3347




                                                                    P-APP002356
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 130 of 186 PageID 3348




                                                                    P-APP002357
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 131 of 186 PageID 3349




                                                                    P-APP002358
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 132 of 186 PageID 3350




                                                                    P-APP002359
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 133 of 186 PageID 3351




                                                                    P-APP002360
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 134 of 186 PageID 3352




                                                                    P-APP002361
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 135 of 186 PageID 3353




                                                                    P-APP002362
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 136 of 186 PageID 3354




                                                                    P-APP002363
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 137 of 186 PageID 3355




                                                                    P-APP002364
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 138 of 186 PageID 3356




                                                                    P-APP002365
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 139 of 186 PageID 3357




                                                                    P-APP002366
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 140 of 186 PageID 3358




                                                                    P-APP002367
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 141 of 186 PageID 3359




                                                                    P-APP002368
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 142 of 186 PageID 3360




                                                                    P-APP002369
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 143 of 186 PageID 3361




                                                                    P-APP002370
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 144 of 186 PageID 3362




                                                                    P-APP002371
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 145 of 186 PageID 3363




                                                                    P-APP002372
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 146 of 186 PageID 3364




                                                                    P-APP002373
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 147 of 186 PageID 3365




                                                                    P-APP002374
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 148 of 186 PageID 3366




                                                                    P-APP002375
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 149 of 186 PageID 3367




                                                                    P-APP002376
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 150 of 186 PageID 3368




                                                                    P-APP002377
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 151 of 186 PageID 3369




                                                                    P-APP002378
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 152 of 186 PageID 3370




                                                                    P-APP002379
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 153 of 186 PageID 3371




                                                                    P-APP002380
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 154 of 186 PageID 3372




                                                                    P-APP002381
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 155 of 186 PageID 3373




                                                                    P-APP002382
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 156 of 186 PageID 3374




                                                                    P-APP002383
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 157 of 186 PageID 3375




                                                                    P-APP002384
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 158 of 186 PageID 3376




                                                                    P-APP002385
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 159 of 186 PageID 3377




                                                                    P-APP002386
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 160 of 186 PageID 3378




                                                                    P-APP002387
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 161 of 186 PageID 3379




                                                                    P-APP002388
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 162 of 186 PageID 3380




                                                                    P-APP002389
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 163 of 186 PageID 3381




                                                                    P-APP002390
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 164 of 186 PageID 3382




                                                                    P-APP002391
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 165 of 186 PageID 3383




                                                                    P-APP002392
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 166 of 186 PageID 3384




                                                                    P-APP002393
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 167 of 186 PageID 3385




                                                                    P-APP002394
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 168 of 186 PageID 3386




                                                                    P-APP002395
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 169 of 186 PageID 3387




                                                                    P-APP002396
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 170 of 186 PageID 3388




                                                                    P-APP002397
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 171 of 186 PageID 3389




                                                                    P-APP002398
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 172 of 186 PageID 3390




                                                                    P-APP002399
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 173 of 186 PageID 3391




                                                                    P-APP002400
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 174 of 186 PageID 3392




                                                                    P-APP002401
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 175 of 186 PageID 3393




                                                                    P-APP002402
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 176 of 186 PageID 3394




                                                                    P-APP002403
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 177 of 186 PageID 3395




                                                                    P-APP002404
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 178 of 186 PageID 3396




                                                                    P-APP002405
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 179 of 186 PageID 3397




                                                                    P-APP002406
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 180 of 186 PageID 3398




                                                                    P-APP002407
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 181 of 186 PageID 3399




                                                                    P-APP002408
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 182 of 186 PageID 3400




                                                                    P-APP002409
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 183 of 186 PageID 3401




                                                                    P-APP002410
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 184 of 186 PageID 3402




                                                                    P-APP002411
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 185 of 186 PageID 3403




                                                                    P-APP002412
Case 2:20-cv-00180-JLB-MRM Document 46-11 Filed 07/01/20 Page 186 of 186 PageID 3404




                                                                    P-APP002413
